IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10719
                        Conference Calendar



ELBERT SILAS GREEN,

                                         Plaintiff-Appellant,

versus

PATTY FRIEND, Correctional Health Services,
Tarrant County Correctional Center, Tarrant
County Jail, Fort Worth, Texas; JOHN DOE,
Correctional Health Services; JANE DOE,
Correctional Health Services,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-507-A
                       - - - - - - - - - -

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Elbert Silas Green, a Texas prisoner (# 764049), appeals

from the district court’s order denying his motion for a

temporary restraining order (“TRO”).   Insofar as Green is seeking

a TRO, this court lacks jurisdiction over his appeal.    See

Faulder v. Johnson, 178 F.3d 741, 742 (5th Cir. 1999).     Insofar

as the TRO motion might be liberally construed as a motion for a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10719
                                -2-

preliminary injunction, Green has not remotely demonstrated that

he might be able to satisfy any of the four prerequisites for the

issuance of such relief.   See Lakedreams v. Taylor, 932 F.2d
1103, 1107 (5th Cir. 1991).    Regardless of which of those two

ways this court interprets the motion, the appeal has no arguable

merit and is DISMISSED as frivolous.    See 5TH CIR. R. 42.2.

     For purposes of the “three-strikes” provision, 28 U.S.C.

§ 1915(g), Green had already accumulated at least two strikes

prior to the instant appeal.    See Green v. Lampert, No. 98-10732

(5th Cir. Aug. 4, 1999) (affirmance of dismissal of complaint as

frivolous); Green v. Wilder, No. 95-10756 (5th Cir. Oct. 18,

1995) (dismissal of appeal as frivolous); see Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996) (dismissal of a

complaint as frivolous counts as a “strike” under § 1915(g), as

does the dismissal of an appeal as frivolous).    The instant

dismissal counts as a third strike.    Accordingly, Green is warned

that he may not proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.